EVERETT, Chief Judge
(concurring in the result):
After repeatedly but ineffectively criticizing long pretrial delays — often accompanied by confinement — this Court announced in United States v. Burton, 21 U.S.C.M.A. 112, 44 C.M.R. 166 (1971), that, absent a suitable explanation, pretrial confinement in excess of 90 days would lead to dismissal of charges. That rule has never been repudiated by the Court, although it has been refined. One such refinement is to subtract from the period of pretrial confinement delay requested by the defense.
My chief concern in this case is whether an accused’s assertion of his right under Article 35, Uniform Code of Military Justice, 10 U.S.C. § 835, to object to trial by general court-martial within a period of 5 days after the service of charges can be equated to defense-requested delay for purposes of Burton. Actually, it is somewhat hard to imagine why charges would not have been served on an accused long before completion of a 90-day period of pretrial confinement. Clearly here the preparation and processing of the charges must have been handled with extraordinary languor.
I find it distasteful to salvage a case which the Government has bungled so monumentally. Indeed, instead of lambasting defense counsel, the Court of Military Review might better have turned its critical eye to the prosecutorial neglect. Nonetheless, I come to the conclusion that, for purposes of Burton, an objection to trial within 5 days performs a role similar to that of the defense request for delay. Therefore, in this case the 90-day limit was not exceeded; I concur in the result.